Citation Nr: 1438079	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from March 1977 to November 2000.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.

In September 2012, the Board remanded the Veteran's claim for further development. Some of the development has been completed, and the case has been returned to the Board for appellate review.

The appeal is being to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he developed osteoarthritis of the hips due to performing his duties as a firefighter during his extensive period of active service.

The Veteran was afforded a VA examination in October 2012 when he was diagnosed with status post (s/p) bilateral total hip arthroplasty, osteoarthritis of the left hip and osteoarthritis of the right hip. The VA examiner opined that the claimed bilateral hip disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The VA examiner explained that a review of the claims file showed that the Veteran did not have a hip condition in the service and that there was no documentation to establish chronicity of the claimed hip condition since the service. 

The VA examiner added that there were documented injuries of the lower extremities after the service, including a right knee injury in November 2002 that could have resulted in hip injury by transmitting enough energy to the ipsilateral proximal femur and hip to cause osteoarthritis. The examiner also noted that the Veteran had a history of smoking and that smoking had been associated with an increased risk of osteoarthritis.

The Board finds given the long period of the Veteran's service that an adequate rationale has not been presented to support the medical opinion. 

To the extent that the opinion tends to link the claimed hip disorder to a right knee injury, the Board notes that the Veteran is service connected for the residuals of an anterior cruciate ligament (ACL) tear, post-operative debridement of medial meniscus of the right knee as well as for lumbosacral strain with degenerative disc disease.

To that end, the Board notes that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the inadequacy of the October 2012 VA examination, the Board finds that a remand is required to obtain a more thorough examination.

Additionally, any outstanding treatment records should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify any treatment received for the claimed bilateral hip disorder.  Based on his response, the AOJ should obtain copies of any outstanding treatment records and associate them with the record.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

2. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral hip disorder. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, to specifically include the October 2012 VA examination report, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) the bilateral hip disability had its clinical onset during service or otherwise was due to an injury or other event or incident of his period of active service, to specifically include performance of his duties as a firefighter, or was caused or aggravated by a service-connected disability, specifically service-connected ACL tear, post-operative debridement of medial meniscus of the right knee and lumbosacral strain with degenerative disc disease.  

If aggravation of the bilateral hip disability by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



